         Case 1:16-cr-00632-VEC Document 71-2 Filed 03/22/19 Page 1 of 5
                                                                                                     1


Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square, Courtroom 443
New York, New York 10007


Dear Judge Caproni,

I am writing to ask for your leniency in the sentencing of Todd Howe, my husband, the father of
our 2 children and my best friend for 35 years.

This unimaginable nightmare has been beyond the lowest point in my family’s life, but I am
standing by Todd as we all attempt to live through the fallout of his poor choices.

I am doing this because I love him, believe in him, and know that he is extremely remorseful for
the crimes he committed.

For some context, I’m 60 years old and have spent most of my career in Washington, D.C.
working for nonprofit organizations, most recently for 9 years as media director for the
Partnership for Public Service, a nonprofit that works to shine a positive light on the good work
of public servants. I left media relations work behind and am now a customer service
representative for a family owned business in Idaho.

I am proud to say that together Todd and I have raised two hard working, empathetic and kind
children - a testament in great part to Todd and his parenting skills. He encouraged us all to
always do our very best and help others. The eternal optimist, he instilled in us the belief that
anything is possible.

Through this ordeal I have come to accept that, at least for some time, there were two sides to
Todd. But in writing you this letter, I have to focus on the Todd that I love, and the side of him
that I believe is his true nature – the part of him that I believe will do what is right from here
forward.

The Todd Howe that I know is vastly different from the man depicted in the news and by the
trials’ defense attorneys. The Todd that I have known for 35 years is selfless, extremely
hardworking, loyal, generous, respectful, humble, private and kind. He has a moral compass.
He’s a leader. He believes strongly in the value of public service and loves his family dearly and
we all love him. He is a wonderful father and husband who gave 110 percent to his family and
the job every single day.
         Case 1:16-cr-00632-VEC Document 71-2 Filed 03/22/19 Page 2 of 5
                                                                                                    2



Probably both a curse and blessing, the word “no” has never been part of Todd’s vocabulary. He
had a reputation as someone who could get anything done, behind the scenes and quietly, and I
know from past conversations that his employers put pressure on him to deliver. He handled the
pressure better than anyone I have ever met and even seemed to thrive in that intense
atmosphere. But it is clear to me now that Todd seemed to handle the pressure, at least on the
surface, for the benefit of our family. In reality, he was like a duck who swims smoothly along
the water but is kicking for its life underneath the surface. In this way, Todd was able to go down
this dark road of over-spending and then committing crimes to make up for it, all while making it
seem like everything was fine to us.

I was frankly shocked to learn of Todd’s crimes; they seemed reckless, brazen and out of
character. He was so knowledgeable about how the huge New York government bureaucracy
worked, I didn’t understand how he could have made such mistakes. Todd was seemingly so
careful about drawing lines and he knew right from wrong, which made his crimes even more
confusing and troubling to me. But I have had to accept that he did these things and I know that
together we can make sure he stays on the right path.

Shortly after we found out about the Southern District of New York investigation, Todd decided
to cooperate with the government. Throughout his time helping the government and the
subsequent trial, he firmly believed that it was his civic duty to tell the truth no matter the
consequences and admit to what he had done wrong. He felt this was the most honorable course
for the sake of his family, his lawyer and his belief in public service. For nearly a year and a half
he traveled back and forth to New York City to assist the government because he believed it was
the right thing to do. And I know that he will continue to assist the government if called upon.

Todd and I chose to move to Idaho in 2017, for a simpler life, away from the pressures of NYC
and DC. I’m so proud of Todd for starting his life over in Idaho. It might have been easier to give
up, I certainly felt that conflict. And, after being detained at MCC for about 6 months, he
returned to Idaho with a leg injury, but didn’t let that stop him from getting right back to work.
And because of his strong character he has quickly bounced back, gained the respect of his new
co-workers, bosses and community. His work ethic, helpfulness, friendly and positive demeanor
continue to enable him to succeed and make a difference.

He is following the rules of his release after being in the MCC; he is careful with spending and
has refrained from corresponding with any past colleagues. He has made major changes in his
lifestyle too. We now live very simply compared to our life in DC. Instead of cable TV, he has a
library subscription. Instead of fancy bike classes he rides his bike a few miles to work every
day, even in below zero temperatures. He reads the news on-line instead of getting newspaper
subscriptions. These may seem like minor changes, but these things add up.
         Case 1:16-cr-00632-VEC Document 71-2 Filed 03/22/19 Page 3 of 5
                                                                                                    3



While there has rightly been focus on Todd’s poor choices while employed at Whiteman,
Osterman and Hanna, I believe it is also very important to share with you some of the positive
contributions that he made to society while on the job. I have known Todd since he was in his
first year in college, and I can say that he got into public service because he wanted to do good. It
is one of the things that brought us together. I know that we are in this position now because he
made terrible choices along the way, but it is important to note that he also did work for dozens
of appreciative clients, many of whom served the public.

For example, a technology nonprofit that provided computers to NYC elementary school
students was always short on supply so Todd helped create a partnership with The New York
State Office of General Services to donate old state computers to the program enabling the
organization to expand its reach to hundreds of young NYC students.

Todd took on a nonprofit top theatre in Manhattan, pro bono, and helped secure federal funding
for their educational programs in all 5 boroughs. Once Congressional members were made aware
of the services the theatre provided to all of “their” children and not just theatre goers and
tourists, they were much more willing to support federal funding for the program.

A New York nonprofit dedicated to improving the city’s vast parks system, needed assistance
securing federal support to rehabilitate run-down parks and provide summer programming for
underprivileged children. Todd secured nearly $1 million in federal funding to help the
organization clean up the parks, hire counselors and provide athletic, educational and artistic
activities for youngsters in all 5 NYC boroughs.

Todd is so very compassionate, I know of endless stories of how he has helped friends, family,
clients and even strangers:

One Christmas day the CEO of the top Manhattan cultural institution called Todd because a
family member was in a bad car accident in an upstate NY winter storm. Todd was asked to do
the impossible - figure out how to get her airlifted to Albany Medical Center within hours of the
crash. It happened.

Another client’s son was having a difficult time in high school, academically and emotionally,
and Todd helped the family find a more fitting school. The young man thrived and went on to a
major university.

When his closest sister was dying of cancer, Todd lovingly cared for her until the very end. He
sat with her in the hospital, held her hand and then comforted her husband and helped care for
her young children as the family grieved her early death.
        Case 1:16-cr-00632-VEC Document 71-2 Filed 03/22/19 Page 4 of 5
                                                                                                   4



A former colleague contacted Todd after getting into some trouble, asked for help and Todd
found him an entry level job so he could get his life back together and support his family. He’s
proven to be a great employee and has been promoted several times. Todd said he just needed
someone to believe in him.

A college friend who suffered from life crippling OCD needed emergency medical help and
Todd found him that specialized care - in 24 hours. His friend is a successful lawyer.

A friend of our child’s asked for career advice when he was just starting out and Todd connected
him to the perfect job. He’s since been promoted and is thriving in his field.

A fellow MCC inmate with no idea about how the legal system worked, needed help preparing
for his sentencing. Todd worked with him for weeks on his presentation and letter to the Judge.
The inmate received a less severe sentence than he had expected.

When Todd was commuting to NYC helping the government, he often stayed with our daughter.
He cleaned her apartment, fixed odds and ends and the two spent many late nights talking. He
was the one who needed nurturing and care, but he was only concerned about the well-being of
his family and selflessly made sure she was OK.

There are dozens and dozens of stories like these where Todd has quietly and competently gone
out of his way to positively impact the lives of others, without expecting anything in return. I
wish that the countless people who Todd has touched were able tell their stories and write to you
too on his behalf. But he would never ask and many are still involved in NY politics or
government work and supporting Todd in any public way would by risky and likely ruin their
careers, as I am sure you know.

Our son played soccer for years, all the way through college. He told me recently that he knew
he would never be the best player on the team, but Todd taught him to always strive to be the
hardest worker and the best possible teammate. These were and continue to be the goals that
Todd lives by every day.

On countless occasions Todd and I have discussed the charges against him and his lapse in moral
judgement. I know beyond any doubt that Todd is remorseful for the misdeeds that he committed
and the poor choices that he made. And, I know that there is not a day that goes by that he is not
saddened by the effects on me, our children, his sisters, my family, his former clients, employer
and the countless others who counted on him and called him a friend.

I believe that what Todd has endured because of his crimes might even be more devastating than
        Case 1:16-cr-00632-VEC Document 71-2 Filed 03/22/19 Page 5 of 5
                                                                                                 5


a lengthy prison sentence. Because of the mistakes he made, Todd destroyed a career he loved,
lost respect, best friends, family members and the means of supporting his family. He has
received relentless negative and sometimes false press attention that has been excruciatingly
difficult for us all.

                             . All of this, plus the months that Todd was incarcerated at MCC
have taken their toll on his emotional and physical well-being, as well as ours.

Because of Todd’s err in judgement we had to sell our home and move away from our children,
our family and friends. We both left careers that we loved.
                                                                                 . These have
been extremely difficult changes for our family, and Todd carries the weight of knowing that
they were his fault.

I also want to point out that Todd received counseling from an addiction psychiatrist in the Fall
of 2016 and Spring of 2017. I believe that help had a very positive impact on his financial
struggles. The counseling taught him how to be comfortable saying “no” and to better live within
his means. He is finding fulfillment in the simpler pleasures of life and has come to understand
that his family doesn’t need monetary gifts or other material objects for us to love him and
appreciate him for who he is.

I hope this letter will provide insight into another side of Todd and will help as you consider the
appropriate sentencing. Please give him a second chance to prove that he can be a contributing
member of his community who gives back to others, as I know that he will be. Please know that I
am fully committed to helping him along the way.

Thank you, Judge Caproni, for your consideration.

Sincerely,

Sarah Howe
